Citation Nr: 1102532	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-35 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUES

1.  Entitlement to service connection for claimed tinnitus. 

2.  Entitlement to an increased rating in excess of 20 percent 
for the service-connected Schmorl's nodes of the lumbar spine 
with mechanical low back pain.   



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had active duty service from September 1979 to May 
1987.  He had service with the National Guard from May 1987 to 
June 1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the RO.

The Veteran testified from the RO at a videoconference hearing 
before the undersigned Veterans Law Judge in October 2010 and a 
transcript is associated with the claims file.

In a July 2007 rating decision, the RO denied the claim for a 
higher rating for the service-connected lumbar spine disability.  
In an August 2007 statement, the Veteran expressed disagreement 
with this decision.  A Statement of the Case has not been issued.  

Under these circumstances, a Statement of the Case should be 
issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The 
Board is required to remand, rather than refer, this issue.  Id.  

The matter of an increased rating for the service-connected low 
back disability is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran is found to have presented credible lay 
assertions sufficient to establish a continuity of symptomatology 
referable to his experiencing tinnitus following his exposure to 
acoustic trauma in the form of aircraft noise as part of his 
duties while on active duty.  

2.  The currently demonstrated tinnitus is shown as likely as not 
to be due to the excessive noise exposure experienced by the 
Veteran during his long period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 
5103 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the present case, the Veteran reported sustaining acoustic 
trauma in service and experiencing tinnitus while on active duty.  

A November 2006 VA audiological examination report indicates that 
the Veteran reported that he had tinnitus in the right ear that 
began in service.  He reported being exposed to loud noise level 
from aircraft working on the flight line and at the end of the 
runway.  The Veteran is competent to report observable symptoms 
and a continuity of symptomatology.  Duenas v. Principi, 18 Vet. 
App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).   

During a subsequent VA examination in May 2008, the Veteran again 
reported developing tinnitus in his right ear during service.  
Significantly, the veteran was noted to have a service-connected 
right ear sensorineural hearing loss that was related to noise 
exposure in service.  

During the recent hearing, the Veteran provided credible 
testimony that he was exposed to "a lot of loud noise" while 
working on the flight line during his service in the Air Force.  

In a private medical statement submitted at the time of the 
hearing, the Veteran's treating physician noted that the Veteran 
had experienced tinnitus for many years.  

In addition, a credible lay statement has been received to the 
support the Veteran's assertions of having ringing in the ears 
during service.  

Based on a careful review of the record, the Board finds the 
evidence to be in relative equipoise in showing that the Veteran 
as likely as not developed tinnitus in the right ear in service 
due to being exposed to acoustic trauma in the form of loud noise 
caused by aircraft while serving on the flight line in 
performance of his duties during his lengthy period of military 
service.  

In resolving all reasonable doubt in the Veteran's favor, service 
connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.  


REMAND

In a July 2007 rating decision, the RO denied the claim for an 
increased rating for the service-connected lumbar spine 
disability.  In an August 2007 statement, the Veteran expressed 
disagreement with this decision.  However, a Statement of the 
Case has not been issued.  

Under these circumstances, an SOC should be provided to the 
Veteran so that he can further address his disagreement with the 
rating assigned for the service-connected back disability.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).  The Board is required 
to remand, rather than refer, this issue.  Id.  

Moreover, to avoid further delay, the RO should undertake other 
substantive development in connection with the claim for 
increase.  

Accordingly, this pending matter must be REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps to 
contact the Veteran and ask him to identify 
all VA and non-VA medical treatment 
rendered for the service-connected back 
disability since 2007.  The letter should 
request sufficient information to identify 
the health care providers, and if 
necessary, signed authorization, to enable 
the RO to obtain any additional evidence.  

If the Veteran adequately identifies the 
health care providers and provides the 
completed authorizations, request legible 
copies of all pertinent clinical records 
that have not been previously obtained, and 
incorporate them into the Veteran's claims 
file.  The letter should invite the Veteran 
to submit any pertinent medical evidence in 
support of his claim for increase.   

2.  The RO should then schedule the Veteran 
for a VA examination to determine the 
current severity of the service-connected 
low back disability.  

The Veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.  All tests 
deemed necessary should be conducted and 
the results reported in detail.

The examiner should elicit from the Veteran 
and record a complete medical history.   
Detailed clinical findings should be 
recorded in order to facilitate the rating 
of the service-connected back disability in 
terms of the Rating Schedule.  

3.  Following completion of all indicated 
development, the RO should readjudicate the 
claim for increase in light of all the 
evidence of record.  If any benefit 
remaining on appeal remains denied, a 
Statement of the Case should be furnished 
to the Veteran and his representative who 
should be afforded a reasonable opportunity 
for response.   

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.   The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals   



 Department of Veterans Affairs


